Title: To James Madison from Frederick Jacob Wichelhausen, 25 November 1806
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir.
Bremen the 25th. November 1806.

I had the honor to write to you on the 16th. July inclosing you thereby the usual semiannual report; since that time I have had no occasion to address you again, Bremen having enjoyed the most perfect tranquility, notwithstanding the commencement of a new continental war between Prussia and France, and notwithstanding the adjacent Countries were overrun with foreign troops.
However a few days ago, on the 20th. Inst. contrary to the most remote supposition, a french Regiment of the line, belonging to the 22nd. Brigade, suddenly appeared before the gates of the City, and demanded immediate admission, which was instantly complied with.  The commanding Officer, Colonel Clement, ordered the Senate to assemble in corpore in the town house, when he made them the following communications.  That by Order of Marshall Marlier, commanding the 8th. division of the great army, he was to take possession of the hanseatic City of Bremen in the name of the Emperor Napoleon; in consequence the public Cash and revenues should be immediately delivered over to him, the town Soldiers be disarmed, and the police of the City be placed under his immediate direction.  Several contributions were likewise prescribed, viz:
11,000 pairs of Shoes,
300 do of pantaloons,
600 great Coats.
Besides a general embargo was laid on all vessels in the river Weser, in order to find out the Russian, English, Prussian or Swedish Property.  General Daindo, who commands the french dutch army, or the army of the North, and who has taken possession of the Dukedom of Oldenburg in the name of the King of Holland, has adopted the same measures against those vessels which are mooring below Elsfleth  the west.  As one american vessel, the Union of Baltimore, Capt Ralph Parker, is still in this Port and by the above measures prevented to take on Cargo, I have made verbal representations to the Colonel Clement against such a proceeding,  he excused himself with the general embargo, which necessity obliged him at present to impose on all property; he expected however it would be redrawn in a few days, when he should certainly not object to the shipping of american property.
I have for the first contented myself with this answer.  Should however in a few days the american property not receive permission to be shipped on board of an american vessel, I shall repeat my remonstrances more seriously, as in consideration of the good harmony existing between the two Powers, the french Government ought not to stop the Commerce of the United States in this river.  When Colonel Clement entered this city, I considered it my duty (he proclaiming himself Commander of the City and its Territory) to wait on him in person, and to request of him, that he would shew that confidence to my passports and attestations, which the bremen Government till now had strictly observed, which he very obligingly affirmed, and at the same time requested me to send him my Signature, in order to be deposited in his Office, and to which he should pay due attention; I have in consequence transmitted the same to him, and one of my Passports I granted since that time, was immediately countersigned by him.
As I write this letter by way of Holland, I have no time to enlarge on the subject.  I shall however not fail to continue my information in a few days. From Hamburg I am informed 10,000 men of the french, have entered that City, and Marshall Marlier himself has taken possession of this important place of Commerce in the name of the Emperor Napoleon.
I still inclose you a Copy of two Proclamations which have been issued by Colonel Clement, since his arrival in this City, which are also proclaimed in the german Language, and which I thought might still give you a better view of the present situation of affairs in this City.  With the highest Respect, I have the honor to remain, Sir, Your most obedient and humble Servant

Fredk. Jacob Wichelhausen

